Title: To John Adams from David Humphreys, 20 March 1797
From: Humphreys, David
To: Adams, John



Sir
Lisbon March 20th: 1797.

It was only by the arrival of a vessel yesterday from America that we received the certain intelligence of your Election as President of the United States. On which auspicious occasion permit me to offer my sincere congratulations & assurances of support (in whatever situation I may be) to an Administration, which, in my anticipation, will not be less glorious to yourself than beneficial to your Country.
In the latter part of the time of the Administration of your Predecessor, I addressed a few thoughts to him on the subject of establishing a kind of naval militia, for the purpose of manning our vessels of War. But apprehending that letter might not have reached him previous to his retirement from Office, I take the liberty of just repeating my idea of the practicability & advantage of such a measure.  In the adoption of it, I have been led to believe that many serious & great evils might be avoided, which have occurred & still do occur in procuring men for the naval Service in most, if not all, other nations.  I presume not to trespass upon your time by going into any detail of the Project. But if it shall appear that Seafaring Men owe their exertions to the support of Government (from which they are perhaps more peculiarly in need of protection than their fellow-Citizens who remain always on shore) not less than the rest of the Community, I should, hope that some effectual mode of providing a sufficient number of them for the public Service,  for a limited and convenient term of time, might be devised, without bearing unequally hard on that useful class of Citizens. Without the adoption of some measure of a similar nature, great difficulty in manning our frigates and consequent prejudice to the public Service may occur, especially so long as the state of our merchant Service, shall occasion the wages of Seamen to be so much higher in America than in Europe, as is the case at present. Indeed I should doubt whether any Government could with facility face the expences resulting from such wages, for a length of time & on a considerable scale. Under a free Government such as ours, where all enjoy its protection, may it not then be fairly enquired whether all ought not to be obliged to be in readiness to render their personal Services to the exigencies of the State in the way most suitable to their profession, whether for this object the Seamen ought not to be unregistered in the several States, and whether each State might not with propriety be required to furnish its quota when necessary.—I am happy to learn that some of our frigates are likely to be fit for Sea soon, as no one has been more in condition to appreciate the necessity of their being employed (at least some of them) in the European or Mediterranean Seas, than myself; and I suppose few have had more early or frequent occasions of expressing their sentiments in writing on the subject. Hoping therefore the importance of the subject will be deemed an excuse for my troubling the Chief Magistrate of the United States with a few reflections upon it, and submitting them to your superior consideration, I hasten to conclude with assurances of the perfect respect & esteem, with which, / I have the honour to be, Sir, / Your mo. ob: & mo. hble Servt
D. Humphreys